Pee Cubiam:
The only error alleged in this case is that the court below declined to allow the defendant a credit for the sum of $36.75 referred to in his affidavit of defense. We cannot say, however, that this was error, for the reason that the fact of this alleged payment was not distinctly averred in the affidavit It is stated evasively instead of directly. No charge of perjury would lie upon such an averment Aside from this there is no statement of how or at what time such alleged payment was made. For anything that this record shows the averment of payment may be a mere conclusion of law upon facts not stated.
Judgment affirmed.